   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 1 of 49




              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


 EARNEST MOON, as                            *
 Administrator of the Estate                 ★
 of David Moon,                              *
                                             *


      Plaintiff,                             *              CV 119-217
                                             *

              V.                             *

                                             *


 SHERIFF PAUL REVIERE, et al.,               *
                                             ★


      Defendant.                             *



                                     ORDER




     Before    the    Court   is    Defendants          Robert   Williams,      M.D.   and

Nerisha   Terry's     (the ''Medical         Defendants")        motion   for    summary

judgment {Doc. 84) and Defendants Sheriff Paul Reviere, Captain

Leighton Taylor, Lieutenant Jessica Cobb, Sergeant David Davis,

Officer Chris Durden, Officer Latoya                    Dye, Officer Steve McRee,

Officer Antonio Norman, Officer Cassandra Smith, Officer Aries

Hunter, Officer       Harriett Brehm, Officer               Keonna Lewis, Officer

Anastasia   Knotts,     and       Sergeant       Lisa    Gartrell's   (the "Sheriff

Defendants")       motion   for    summary       judgment    (Doc.    88).       For   the

following reasons, the summary judgment motions are GRANTED.




                                   I. BACKGROUND


     Plaintiff filed the            underlying suit against Defendants on

December 18, 2019 (Doc. 1) and then filed an Amended Complaint
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 2 of 49




(Am.   Compl.,    Doc.    38)   on    February    26,   2020.      In   the    Amended

Complaint, Earnest Moon, serving as the administrator of the Estate

of David Eugene Moon (''David Moon"), seeks redress for David Moon's

treatment while an inmate at the Lincoln County jail ("the jail").

(Am.    Compl.,     at      1.)            Specifically,    Plaintiff          asserts

constitutional     claims       of    deliberate    indifference        and    alleges

personal participation          in the      violation of   David Moon's Eighth

Amendment   rights against           all   Defendants; supervisory liability

claims against Defendants Reviere, Taylor, Cobb, and Williams; a

policymaker liability claim against Defendant Reviere; and Georgia

medical malpractice claims against the Medical Defendants.                        (Id.

at 13, 16, 18, 20.)        Plaintiff seeks compensatory damages for the

violations of David Moon's civil rights, punitive damages against

each Defendant to punish and deter, reasonable attorney's fees and

expenses, judgment for the full value of David Moon's life,

compensatory      damages       for    David     Moon's    conscious      pain     and

suffering, funeral expenses, and any further relief the Court deems

just and proper.         (Id. at 23.)

       An overview of the underlying facts is as follows.                     On May 5,

2019, David Moon entered the jail after he was arrested pursuant

to a warrant for arrest of a probationer.^                      (Id. SI 24.)       Upon

entry, he was subject to a medical screening.                     (Id. SI 25.)       He



- The jail's booking report states that David Moon was charged with
criminal trespass on May 5, 2019.            (Doc. 90-1, at 2.)
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 3 of 49




denied having alcohol use that could lead to withdrawal issues and

the    jailers   reported   they        did   not    believe   he    was   under   the

influence of alcohol.'-      (1ll.- )     Based on the jailers' observations

and    the   booking   report,     David      Moon    was   put     in   the   general

population block.^      (Id. SI 26.)

       Between May 7 and May 9, 2019, David Moon began to display

symptoms of severe alcohol withdrawal, or delirium tremens.''                      (Id.

SI 27.)      He was not sleeping, was disturbing other inmates, and

acting irrationally.        (Id. SI 29.)         At no point did any Defendant

call for medical transport to a hospital or other medical facility,

but after two days without sleep and continuing to disturb ''cell

block D," David Moon was moved to "cell block C" on May 9, 2019 at

7:03 AM. (I^ SI 30. )

       After     moving,    David         Moon       continued      to     experience

hallucinations, delusional behavior, and other outward signs of

alcohol withdrawal and refused to sleep.                 (Id. SI 31.)      On May 10,

2019 at 1:03 AM, he was moved to an isolation cell for "medical

observation" because he had been awake for several days, continued



^ Plaintiff alleges David Moon was too drunk to answer any of the
questions and the jailers falsely recorded information, therefore not
properly medically screening him. (See Am. Compl., SISI 25-26.)
^ David Moon had been in the jail on several prior occasions from 2013-
2017.   (See Doc. 90-1, at 3-10.)    Further, the evidence shows it was
known in the town and the jail that he was an alcoholic.
  According to Plaintiff, delirium tremens is a serious manifestation of
alcohol withdrawal, is life threatening, and a true medical emergency.
(Am. Compl., Si 28.)      Symptoms include hallucinations, confusion,
disorientation, agitation, sleeping difficulty, loss of appetite,
sweating, hypertension, and rapid heart rate. (Id.)
    Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 4 of 49



to hallucinate, and was disrupting the other inmates.         (Id. 1 33.)

David Moon continuously kicked the wall in his cell, resulting in

bleeding toes that had to be re-bandaged on numerous occasions.

(Id. SIS[ 34, 37, 44-45.)

     On May 10, 2019, after Defendant Terry observed him. Defendant

Williams prescribed hydroxyzine^ for David Moon to take three times

a day.    (Id. SI 38.)    Despite the prescription, he continued to

refuse food, kick the cell door, and experience delirium tremens.

(Id. SI 41.)   On May 11, 2019, David Moon continued to show symptoms,

despite his hydroxyzine prescription, and still would not eat.

(Id. SI 49.)     Video surveillance of his cell shows him pacing,

staggering, crawling, and stumbling around all morning.               (Id.

SI 52.)   Just before 11:25 AM, David Moon crawled under his cot and

loss consciousness.      (Id. SI 53.)     Around 4:45 PM, jailers and

trustees entered his cell to check on him and moved him onto his

cot while he remained unconscious.        (Id.)    The rest of that day

and evening, jailers monitored David Moon in his unconscious state

and ensured he was still breathing.         (Id. SI 54.)    At 11:25 PM,

David Moon was found unresponsive and cool to the touch and jailers

contacted EMTs.     (Id. SI 55.)   A subsequent autopsy by the Georgia

Bureau of Investigation (^^GBI'') revealed David Moon's cause of




  Hydroxyzine is the generic name of Vistaril.    (Williams Dep., at 46.)
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 5 of 49




death    was an intracerebral    hemorrhage in      an   area of the      brain

commonly associated with high blood pressure.            (Id.)

A. Medical Defendants


        Defendant Williams was the inmate doctor at the jail when

David Moon died.     (Id. SI 16; Williams Dep., Doc. 90-5, at 22-23.)

He, along with his medical assistant Defendant Terry, evaluated

inmates as needed.     (Am. Compl., SI 17; Williams Dep., at 31-33.)

Defendant Terry is a certified nursing assistant.®               (Am. Compl.,

SI 17; Terry Dep., Doc. 90-6, at 54.)          Defendant Williams visited

the jail about every two weeks, or as requested, but Defendant

Terry visited Monday through Friday, twice a day. (Williams Dep.,

at 31-33.)     Defendant Terry passed out medications, listened to

inmates'    complaints,   and   reported      her   findings     to   Defendant

Williams.      (Terry Dep., at 14.)           Defendant Williams provided

treatment instructions but also had a protocol book at the jail

for the Medical Defendants to reference when addressing inmates'

issues.     (Id. at 54; Williams Dep., at 39.)

        Defendant   Williams    first   saw     David    Moon    during    this

incarceration on Wednesday, May 8, 2019 because he had complained

to Defendant Terry that something was hurting when he walked.

(Terry Dep., at 34; Williams Dep., at 58-59.)            Defendant Williams



^ Defendant Terry was nor a registered nurse even though most inmates
and jailers referred to her as "Nurse Terry" and the jail was billed
under "nursing services" for her work.        (Doc. 97-7, at 2.)
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 6 of 49



evaluated David Moon, discovered it was a hernia, put the hernia

back in place, and told him they would keep an eye on it.       (Williams

Dep., at 59.)   This was the last time Defendant Williams saw David

Moon, and he did not hear any further information about him until

two days later, on Friday, May 10th.        (Id. at 60-62.)

       Defendant Terry was present for the hernia examination, but

also saw David Moon multiple times that week during her daily jail

visits.   On Friday morning. May 10, 2019, Defendant Terry was told

David Moon was moved to isolation because he was keeping the other

inmates up, so she informed Defendant Williams and he instructed

her to observe David Moon and report back.           (Terry Dep., at 39-

41.)   After observing him. Defendant Terry believed David Moon to

be calm but reported that he told her he was ^^pulling a truck"

while standing inside his cell.       (Id. at 41.)       Upon hearing this

report. Defendant Williams suggested a Vistaril prescription, but

told   Defendant   Terry to    give   David   Moon   Benadryl   until the

prescription could get delivered to the jail.         (Id. at 41-42.)

       That evening,   David   Moon   was   brought to    Defendant Terry

because ^^he had been kicking the wall and kicked his toenail off,'

so she cleaned and bandaged his foot.          (Id. at 46.)      She again

reported to Defendant Williams and he told her to give David Moon

Tylenol PM to try and help him rest in lieu of the Vistaril
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 7 of 49




prescription."^    (Id. at 47; Williams Dep., at 74-75.)        Defendant

Terry reported David Moon ^^wasn't talking out of his head" and ^^he

wasn't acting up or anything," but the jailers had told her that

he had not gotten any sleep.      (Terry Dep., at 49.)      This was the

last time Defendant Terry saw David Moon.

B. Sheriff Defendants


     The individual Sheriff Defendants' involvement and encounters


with David Moon are outlined in greater detail in the analysis

section below.




                     II. SUMMARY JUDGMENT STANDARD


     Under Federal Rule of Civil Procedure 56, motions for summary

judgment are granted ''if the movant shows that there is no genuine

dispute as to any mcaterial fact and the movant is entitled to

judgment as a matter of law."          Fed. R. Civ. P. 56(a).   "An issue

of fact is 'material' if . . . it might affect the outcome of the

case . . . [and it] is 'genuine' if the record taken as a whole

could lead a rational trier of fact to find for the nonmoving

party."     Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60

(11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998




^ Defendant Williams stated he did not want to give David Moon both drugs
because they are both sedatives and he "didn't want to sedate him too
heavily."    (Williams Dep., at 76.)
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 8 of 49




(11th Cir. 1992)).         The Court must view factual disputes in the

light most favorable to the non-moving party, Matsushita Elec.

Indus. Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and

must draw ^^all justifiable inferences in [the non-moving party's]

favor."     United States v. Four Parcels of Real Prop., 941 F.2d

1428, 1437 (11th Cir. 1991) (en banc) (internal punctuation and

citations omitted).         The Court should not weigh the evidence or

determine credibility.         Anderson, 477 U.S. at 255.

       The Defendants here do not bear the burden of proof at trial,

and    therefore      may ''satisfy   [their]          initial   burden   on   summary

judgment in either of two ways."                  McQueen v. Wells Farqo Home

Mortq., 955      F.    Supp.   2d   1256,       1262    (N.D.    Ala.   2013) (citing

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115-16 (11th Cir.

1993)).     First, the Defendants "may simply show that there is an

absence    of evidence to support the [Plaintiff's] case on the

particular issue at hand."            Id.        (citation omitted).           If this

occurs. Plaintiff "must rebut by either (1) showing that the record

in fact contains supporting evidence sufficient to withstand a

directed verdict motion, or (2) proffering evidence sufficient to

withstand a directed verdict motion at trial based on the alleged

evidentiary deficiency."            Id.     (citation omitted).            Or second.

Defendants may "provide affirmative evidence demonstrating that

the [Plaintiff] will be unable to prove its case at trial.                         Id.

(citation omitted and alterations in original).



                                            8
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 9 of 49




     Further,   the   Southern     District     of    Georgia's   Local        Rules

require:

    [I]n addition to the brief, there shall be annexed to
     the motion a separate, short, and concise statement of
     the   material   facts   as   to   which   it   is   contended    there
     exists no genuine dispute to be tried as well as any
     conclusions of law thereof.          Each statement of material
    fact shall be supported by a citation to the record.
    All material facts set forth in the statement required
    to be served by the moving party will be deemed to be
    admitted unless controverted by a statement served by
    the opposing party.

L.R. 56.1, SDGa.      ''Parties may not, by the simple expedient of

dumping a mass of evidentiary material into the record, shift to

the Court the burden of identifying evidence supporting their

respective positions."        Preis v. Lexington Ins. Co., 508 F. Supp.

2d 1061, 1068 (S.D. Ala. 2007).            Essentially, the Court has no

duty "to distill every potential argument that could be made based

upon the materials before it on summary judgment."                    Id. (citing

Resol. Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir.

1995)).    Accordingly, the Court will only review the materials the

parties have specifically cited and legal arguments they have

expressly advanced.     See id.

     In this action, the Clerk of Court provided Plaintiff notice

of the summary judgment motions, the right to file affidavits or

other materials in opposition, and the consequences of default.

(Docs. 85-1, 89.)      For that reason, the notice requirements of

Griffith v. Wainwrighb, 772 F.2d 822, 825 (11th Cir. 1985) (per
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 10 of 49




curiam), are satisfied.        Plaintiff responded to both motions for

summary judgment (Docs. 95, 97) and the Medical Defendants replied

(Doc. 98).    The time for filing materials has expired, the issues

have been thoroughly briefed, and the motions are now ripe for

consideration.      In reaching its conclusions herein, the Court has

evaluated     the   Parties'    briefs,   other   submissions,   and      the

evidentiary record in the case.




                               III. DISCUSSION


A. Medical Defendants' Motion for Summary Judgment (Doc. 84)

     Plaintiff asserts the Medical Defendants, in their individual

capacities, exhibited deliberate indifference to David Moon's

serious medical needs, violating his constitutional rights under

the Eighth Amendment.          (See Am. Compl., at 14-15.)       Further,

Plaintiff brings a Georgia law medical malpractice claim against

the Medical Defendants.        (I^ at 20-23.)     The Medical Defendants

move for summary judgment on Plaintiff's 42 U.S.C. § 1983 claims

on the ground of qualified immunity and, alternatively, on the

merits.     (Doc. 84, at 10.)    They also move for summary judgment on

Plaintiff's medical malpractice claim on the ground of official

immunity and, alternatively, on the merits.         (Id. at 23-25.)       The

Court addresses the causes of action in turn.

     i. Section 1983 Deliberate Indifference Claims

             a. Legal Standard



                                     10
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 11 of 49



       ''Qualified immunity offers complete protection for government

officials sued in their individual capacities if their conduct

does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known."                       Grider v.

City of Auburn,       618    F.3d    1240,    1254   (11th    Cir. 2010) (quoting

Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002); Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)) (alterations and internal

quotation     marks   omitted).         "Qualified         immunity   from    suit   is

intended      to   allow     government       officials      to   carry    out   their

discretionary duties without the fear of personal liability or

harassing litigation, protecting from suit all but the plainly

incompetent or one who is knowingly violating the federal law."

Id.     (citation and internal quotation marks omitted).                     In other

words, "[o]fficials are not liable for bad guesses in gray areas;

they are liable for transgressing bright lines."                          Robinson v.

Payton, 791 F.3d 824, 829 (8th Cir. 2015) (citing Davis v. Hall,

375 F.3d 703, 712 {8th Cir. 2004)).

        The   Court   uses    a     two-step      burden    shifting      analysis   to

determine whether a defendant is entitled to qualified immunity.

"[T]he government official must first prove that he was acting

within his discretionary authority."                 Gonzalez v. Reno, 325 F.3d

1228, 1234 (11th Cir. 2003) (citing Vinyard, 311 F.3d at 1346).

To determine whether a government official acted within the scope

of their discretionary authority, courts consider whether the


                                             11
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 12 of 49




official "'(a) perform[ed] a legitimate job-related function (that

is,    pursuing       a   job-related        goal), (b) through            means that      were

within     his    power       to    utilize."          Holloman    ex     rel.   Holloman    v.

Harland,     370       F.3d      1252,      1265-66      (11th     Cir.    2004)   (citation

omitted).         In      this     case,    the    Court    is    satisfied      the    Medical

Defendants acted            within their discretionary authority                       when the

alleged conduct took place.                      Defendants Williams and Terry were

performing their jobs as medical staff for the jail and the

treatment        of    David       Moon    was    well    within    the    scope   of     their

authority.        The Court, therefore moves to the second step of the

analysis.

        "Once the defendants establish that they were acting within

their discretionary authority, the burden shifts to the plaintiff

to demonstrate that qualified immunity is not appropriate."                                Gray

ex rel. Alexander v. Bostic, 458 F.3d 1295, 1303 (11th Cir. 2006)

(quoting Lumley v. City of Dade City, 327 F. 3d 1186, 1194 (11th

Cir. 2003)).           Accordingly, the Court must turn to the evidence to

determine        whether       Plaintiff         can   demonstrate        that   the    Medical

Defendants are not entitled to qualified immunity. Bowen v. Warden

Baldwin     State         Prison,     826    F.3d      1312,     1319 (11th      Cir. 2016).

Plaintiff must allege facts to prove the Defendants' conduct

violated a constitutional right.                         See Lee v. Ferraro, 284 F.3d

1188, 1194 (11th Cir. 2002).                      "If a constitutional right would

have been violated under the plaint!ff^ s version of the facts, the


                                                  12
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 13 of 49




court     must    then     determine     ^whether     the     right    was    clearly

established.'"        Id.       (quoting    Saucier     v.   Katz,    533    U.S.   194

(2001)).

        Plaintiff   alleges      Defendants       violated    the     constitutional

rights of    David       Moon   under th€2 Eighth     Amendment       by exhibiting

deliberate indifference to his serious medical needs.                       Not "every

claim by a prisoner that he has not received adequate medical

treatment states a violation of the Eighth Amendment."                      Estelle v.

Gamble, 429 U.S. 97, 105 (1976).                "[T]he deliberate indifference

proscribed by the Eighth Amendment must be so egregious as to

constitute cruel and unusual punishment . . . ; it must involve

^the    unnecessary       and   wanton     infliction    of    pain     contrary        to

contemporary standards of decency.'"                 Brown v. Thompson, 868 F.

Supp. 326, 331 (S.D. Ga. 1994) (quoting Helling v. McKinney, 509

U.S. 25, 32 (1993)).            "[A] complaint that a physician has been

negligent in diagnosing or treating a medical condition does not

state a     valid claim for medical mistreatment                under the Eighth

Amendment.       Medical malpractice does not become a constitutional

violation merely because the victim is a prisoner."                     Estelle, 429

U.S. at 106; see also Brown, 868 F. Supp. at 331 ("Accidents,

mistakes,        negligence,       and     medical      malpractice         ^are    not

constitutional       violation[s]        merely    because     the     victim      is    a

prisoner.'" (citation omitted)).




                                           13
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 14 of 49



     Therefore,      to   prove     the    alleged   deliberate     indifference.

Plaintiff must show the Medical Defendants "acted or failed to act


despite [their] knowledge of a substantial risk of serious harm."

Farmer v. Brennan, 511 U.S. 825, 842 (1994).                The Eleventh Circuit

requires    the    satisfaction     of    both   a   subjective    and     objective

inquiry to prove deliberate indifference.                 See Farrow v. West, 320

F.Sd 1235, 1243 (11th Cir. 2003).                "First, a plaintiff must set

forth evidence of an objectively serious medical need.                     Second, a

plaintiff    must    prove   that    the    prison    official     acted    with   an

attitude    of    'deliberate     indifference'      to    that   serious    medical

need."     Id. (internal citations omitted).

     "A serious medical need is 'one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a

doctor's attention.'"        Taylor v. Hughes, 920 F.Sd 729, 733 (11th

Cir. 2019) (quoting Mann v. Taser Int'l, Inc., 588 F.Sd 1291, 1307

(11th Cir. 2009)).        The Eleventh Circuit has recognized alcohol

withdrawal as a serious medical need, so the Court is satisfied a

serious medical need was present here.                See Lancaster v. Monroe

Cnty., 116 F.Sd 1419, 1425-26 (11th Cir. 1997), overruled on other

grounds by Patel v. Lanier Cnty., 969 F.Sd 1173 (11th Cir. 2020).

"[PJrison officials who actually knew of a substantial risk to

inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was


                                           14
     Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 15 of 49




not averted.       A prison official's duty under the Eighth Amendment

is   to   ensure    ^reasonable    safety.'"     Farmer,   511   U.S.   at   844

(citation omitted).        The Eleventh Circuit in ''Estelle requires []

not merely the       knowledge of a condition, but the           knowledge of

necessary treatment coupled with a refusal to treat properly or a

delay in such treatment."         Howell v. Evans, 922 F.2d 712, 721 (11th

Cir. 1991) .8

       Consequently, to establish deliberate indifference. Plaintiff

^'must prove: (1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; (3) by conduct that is more than mere

negligence."       Melton v. Abston, 841 F.3d 1207, 1223 (11th Cir.

2016). "The meaning of ^more than [mere] negligence' is not self-

evident."     Goebert v. Lee Cnty., 510 F.3d 1312, 1327 (11th Cir.

2007).     However, in the Eleventh Circuit, "[cjonduct that is more

than mere negligence includes: (1) grossly inadequate care; (2) a

decision     to    take   an   easier   but   less   efficacious   course     of

treatment; and (3) medical care that is so cursory as to amount to

no treatment at all." Binqham v. Thomas, 654 F.3d 1171, 1176 (11th

Cir. 2011) (citing Estelle, 429 U.S. at 106).                    Beyond this.

Plaintiff must also show the alleged violation caused David Moon's

death.    Brooks v. Wilkinson Cnty., 393 F. Supp. 3d 1147, 1162 (M.D.




® This holding was vacated by 931 F.2d 711 (11th Cir. 1991) and then
reinstated by unpublished order on June 24, 1991.


                                        15
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 16 of 49



Ga. 2019) (citing Troupe v. Sarasota Cnty., 419 F.3d 1160, 1165

(11th Cir. 2005)).

            b. Defendant Williams


         Following    the    standard    set   forth   above,     the    Court    is

satisfied Defendant Williams had subjective knowledge of a risk of

serious harm, because he knew David Moon was going through alcohol

withdrawal, fulfilling element (1).            The evidence shows David Moon

suffered from alcohol withdrawals in the days leading up to his

death.     However, the evidence does not show he was aware David

Moon was on the verge of death just because he knew David Moon was

an alcoholic and going through withdrawal.

     As to elements (2) and (3), Plaintiff must show                     Defendant

Williams disregarded the risk of David Moon's alcohol withdrawal,

and that he disregarded it by conduct that was more than mere

negligence.     First, Plaintiff alleges David Moon went ''without any

treatment" (Am. Compl., at 15) which is inconsistent with the

evidence     and     his    allegations    that     show     Defendant    Williams

prescribed, and David Moon was taking, hydroxyzine intended to

help his withdrawal symptoms and ability to sleep.                     (Id. at 9.)
These     steps,     although     inadequate   in    Plaintiff's        eyes,    show

Defendant     Williams      did   not   disregard    David    Moon's     condition.

"[W]hen a prison inmate has received medical care, courts hesitate

to find a[n] Eighth Amendment violation."                  McElliqott v. Foley,

182 F.3d 1248, 1259 (11th Cir. 1999) (citation omitted).


                                          16
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 17 of 49



     However, ^^the Eleventh Circuit [has] clarified that not just

any treatment will do - an inmate is constitutionally entitled to

medical care that is adequate to meet the needs of their particular

situation."   Brooks, 393 F. Supp. 3d at 1164 (citing Bingham, 654

F.3d at 1176 (holding that inadequate or cursory care can give

rise to a claim for deliberate indifference)).       '"When a claim turns

on the quality of treatment provided, however, ^a simple difference

in medical opinion between the prison's medical staff and the

inmate as to the letter's diagnosis or course of treatment' does

not support a claim of deliberate indifference."              A^ibade v.

Wilcher, No. 4:16-cv-82, 2019 WL 1412115, '''17 (S.D. Ga. Mar. 28,

2019) (quoting Melton, 841 F.3d at 1224). Plaintiff's allegations

are directly in line      with a difference in medical opinions;

therefore, they do not support a claim of deliberate indifference.

     Defendant Williams examined David Moon only once, on May 8,

2019, because of a hernia and stated David Moon was not in

withdrawal when he saw him that day.           (Williams Dep., at 58.)

Beyond this encounter. Defendant Williams stayed informed about

David Moon's symptoms through Defendant Terry and instructed her

in line with the jail protocols.      Defendant Williams stated he did

not administer an additional physical examination after hearing

about David Moon's symptoms because he was not in full delirium

tremens and was simply going through alcohol withdrawal. (Williams

Dep., at 96-97.)      The Court does not find Defendant Williams


                                    17
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 18 of 49



disregarded the risk of David Moon's alcohol withdrawal or chose

not     to   provide    medical     treafmenr.        Rather,     he    prescribed

hydroxyzine to be given three times per day.                (Am. Compl., SI 38;

Williams Dep., at 46, 68.)            Plaintiff contends, relying on his

experts' opinions, that this was not the correct medicine to treat

David Moon, and ^^use of these drugs showed a lack of competence."

(Doc.     97-7,    at   7.)     However,       Defendant   Williams'     testimony

illustrates this was in line with the jail's protocols, which were

based on the fact "Vistaril seemed to help . . . most people with

detox."      (Williams Dep., at 41.)            The facts also show Defendant

Williams treated alcohol withdrawal many times in a jail setting

prior to David Moon and never had anyone die, or even hospitalized,

so there were no apparent issues with the policy.                (Williams Dep.,

at 21-22.)        Once again, a mere difference in medical opinion is

not enough to establish a claim of deliberate indifference and

therefore Plaintiff has not proven Defendant Williams acted with

more than mere negligence.

        The Eleventh Circuit has addressed similar situations.                   In

Howell, the plaintiff argued the defendant doctor should have known

the     inmate's    condition     could   deteriorate      at   any    minute,   and

therefore should have provided greater treatment.                      922 F.2d at

721.     However, the Eleventh Circuit held that while the facts might

show the doctor committed malpractice, "none of the[] allegations

rise beyond negligence to the level of a refusal to treat as


                                          18
     Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 19 of 49



outlined by Estelle,"        Id.    (citing Estelle for holding that mere

negligent diagnosis or treatment of a patient does not constitute

deliberate indifference).          Like the Plaintiff here, the plaintiff

in   Howell   argued   the   doctor ''should        have   known" the      inmate's

condition could deteriorate.         Plaintiff alleges Defendant Williams

was "aware that David Moon was at high risk for acute alcohol

withdrawal    if   left   untreated."        (Am.   Compl.,   *11   72.)   However,

Defendant Williams' standard approach was to monitor inmates in

the same manner he monitored David Moon.              (Williams Dep., at 85.)

Nothing in the facts shows Defendant Williams was aware of David

Moon's beyond dire situation and that he chose not to treat him;

rather, he was aware of the withdrawal and treated him accordingly.

(See id. ("I would agree [delirium tremens is] a serious medical

condition . . . [but] [i]t is something that we treat in the jail.

We consider it an emergency situation, but we treat it in the

jail.")). The Court finds Defendant Williams responded reasonably
to the risk, even though the harm was ultimately not averted.                   See

Farmer, 511 U.S. at 844 (holding prison officials may be free from

liability if they reasonably responded to health risk, even if

harm was not averted).        Therefore, the Court finds Plaintiff has

proven, at most, negligent treatment, which does not constitute
deliberate indifference pursuant to Estelle.

       Furthermore, in Adams v. Poag, the plaintiff argued the doctor

"did not diligently pursue alternative means of treating [the


                                        19
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 20 of 49




inmate's] condition."          61 F.3d 1537, 1546 (11th Cir. 1995).                  The

Eleventh Circuit again found this did not rise beyond negligence

to the point of deliberate indifference as outlined by Estelle,

and therefore the doctor was entitled to qualified immunity.                         Id.

This    is   again   similar   to   the   facts    at   hand,      and   just   because

Defendant Williams did not pursue alternative means of treating

David Moon does not support a claim of deliberate indifference.

See Whitley v. Albers, 475 U.S. 312, 319 (1986) (^^It is obduracy

and    wantonness,     not inadvertence or error              in   good faith, that

characterize [deliberate indifference].")                 ^^When the claim turns

on the quality of treatment provided, there is no constitutional

violation as long as the medical care provided to the inmate is

^minimally adequate.'"         Blanchard v. White Cnty. Det. Ctr. Staff,

262 F. App'x 959, 964 (11th Cir. 2008) (citation omitted).                           The

Court finds Defendant Williams treated David Moon as he did for

all inmates in alcohol withdrawal and that the care was minimally

adequate.

        Based on the foregoing, although Plaintiff alleges there was

not enough done to save David Moon, the evidence fails to show

Defendant Williams disregarded the risk of the alcohol withdrawal,

and that it was disregarded by conduct that was more than mere

negligence.          Therefore,     Plaintiff     has   not    met   his    burden    to

demonstrate qualified immunity is inappropriate, and Defendant




                                          20
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 21 of 49



Williams     is    granted    qualified      immunity     as   to    Plaintiff's

deliberate indifference claim.


           c. Defendant Terry

     Defendant       Terry    visited     with   David     Moon     on    multiple

occasions, reported her observations to Defendant Williams, and he

instructed her as to the proper treatment.               Defendant Terry also

bandaged and re-bandaged David Moon's bloody toes and administered

the Vistaril, Benadryl, and Tylenol PM on various occasions.                   The

jailers reported to Defendant Terry how David Moon was acting, she

would visit and interact with him to obtain her own observations,

and then she would report to Defendant Williams.®                        Regarding

treatment.        Defendant    Terry      followed       Defendant       Williams'

instructions, in line with the jail's protocols.                         Using the

standards set forth above, the Court finds qualified immunity is

appropriate for Defendant Terry.

     The facts show Defendant Terry followed the directions given

by Defendant Williams, and she cannot be found deliberately
indifferent for doing so.          nurse is not deliberately indifferent

when he/she reasonably follows a doctor's orders."                  Dunn v. Hart,

No. 5:13-cv-131, 2016 WL 5661058, at *7 (S.D. Ga. Sept. 29, 2016)
(citation omitted); see also Bauer v. Kramer, 424 F. App'x 917,

® There is also evidence that two of David Moon's fellow inmates were
also telling Defendant Terry about David Moon's condition. (See Doc.
97, at 4.) These facts simply go to prove that Defendant Terry knew
about David Moon's serious medical condition, which the Court has already
found to be sufficiently proven.


                                        21
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 22 of 49



919 (11th Cir. 2011) (''A nurse is not deliberately indifferent

when   she reasonably follows a         doctor's orders by administering

prescribed   medication     to   an   inmate.").''®     Further,   no evidence

illustrates Defendant Terry refused to treat David Moon or delayed

such treatment, as required by Estelle.               Consequently, Defendant

Terry is protected by qualified immunity.

       Based on these findings, the Court finds Defendant Williams

and Defendant Terry are entitled to qualified immunity as to the

deliberate indifference claims against them.

       ii. Georgia Medical Malpractice Claim

       Plaintiff    also   asserts    the    Medical   Defendants,   in   their

individual capacities, committed medical malpractice in violation

of Georgia law. (Am. Compl., at 20.) The Medical Defendants claim

they are both entitled to official immunity under Georgia law, or

in the alternative, summary judgment on the merits for failure to

establish causation.       (Doc. 84, at 23, 25.)        Plaintiff argues they

are not public officials under state law because Defendant Williams

is in private practice. Defendant Terry merely worked for him,

they both contracted with a government entity, and therefore, they

are not entitled to official immunity.                 (Doc. 97, at 17-18.)

Plaintiff    also   contends     causation     is   established    through   his



  Although Defendant Terry is not a registered nurse, her position as a
certified nursing assistant is equivalent to that of a nurse for purposes
of this analysis. Whether a nurse or a nursing assistant, she was still
required to follow the doctor's medical orders.


                                        22
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 23 of 49



experts' testimony.    (Id.)    Before addressing the cogency of the

actual medical malpractice claim, the Court first addresses the

official immunity defense.

          a. Legal Standard

     The Supreme Court of the United States has found "[i]t is the

physician's function within the state system, not the precise terms

of his employment, that determines whether his actions can fairly

be attributed[] to the State."        West v. Atkins, 487 U.S. 42, 55-

56 (1988).   Further, the Supreme Court of Georgia has held that

physicians acting within the ''scope of their state employment" are

entitled to official immunity.     Shekhawat v. Jones, 746 S.E.2d 89,

93 (Ga. 2013).    Therefore, a physician's treatment of inmates is

state action, attributable to the State, even when he is employed

at the jail pursuant to a contractual arrangement and maintains a

private practice apart from his work at the jail.             See West, 487
U.S. at 44 n.l, 56-58.       Therefore, the Medical Defendants were

state actors while treating inmates at the jail.

     Official immunity protects county officers and employees from

certain   state-law   claims   when    the   claim   arises    out   of   the

performance of a discretionary function. See Keele v. Glynn Cnty.,

938 F. Supp. 2d 1270, 1308-09 (S.D. Ga. 2013).            However, "[i]t

does not protect officials who negligently perform or fail to
perform their ministerial functions" or those who "act with actual

malice or intent to cause injury in the performance of their


                                      23
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 24 of 49



official    functions."       Id.    at   1309   (citations    and   quotations

omitted).     Actual malice requires "more than reckless disregard

for human life," and instead requires "a deliberate intention to

do wrong."    Id.   (citations omitted).

    "Whether a duty is ministerial or discretionary turns on the

character of the specified act itself."             Mann, 588 F.Sd at 1309

(quoting Reed v. DeKalb Cnty., 589 S.E.2d 584, 587 (Ga. Ct. App.

2003)).    "A discretionary act 'calls for the exercise of personal

deliberation and judgment, which in turn entails examining the

facts, reaching reasoned conclusions, and acting on them in a way

not specifically directed.'" Id. (quoting Teston v. Collins, 459

S.E.2d 452 (Ga. Ct. App. 1995)).           On the other hand, a ministerial

act is "one that is simple, absolute, and definite, arising under

conditions admitted or proved to exist, and requiring merely the

execution of a specific duty."             Id. (quoting Standard v. Hobbs,

589 S.E.2d 634, 636 (Ga. Ct. App. 2003)).

             b. Facts


     Plaintiff      alleges    the    Medical     Defendants    violated    the

requisite standard of care by failing to perform a complete
examination on David Moon, take and record vital signs, record a

thorough history, or provide any medical treatment to David Moon.

(Am. Compl., at 21.)          Further, he alleges Defendant Williams

violated the standard of care by prescribing hydroxyzine to treat

David Moon's delirium tremens, when he should have been transported


                                          24
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 25 of 49



to a hospital or ^'aggressively treated."           (Id.)   As to Defendant

Terry, Plaintiff alleges she deviated from the standard of care

and was negligent by failing to recognize David Moon's emergency

and failing to fully inform Defendant Williams of David Moon's

condition.      (Id.   at   21-22.)         Plaintiff   argues    the   Medical

Defendants' deviations from the standard of care caused David Moon

great suffering and ultimately led to his death.            (Id.)

             c. Analysis

      The Medical Defendants assert Plaintiff's allegations involve

their "determinations of what medical treatment to provide" and

the "negligent diagnosis and treatment of [David] Moon's medical

condition," which are discretionary acts and protected by official

immunity.     (Doc. 84, at 24.)       The Court first determines whether

these were discretionary acts.

      Georgia law has clarified that the provision of medical care

in jails must be provided, as it is a fundamental right and

mandated by statute.        See Howard v. City of Columbus, 521 S.E.2d

51, 66 (Ga. Ct. App. 1999); O.C.G.A. §§ 42-5-2(a), 42-4-4(a)(2),
42-4-32(d).     Because it is a fundamenfal right, it is ministerial,

not   discretionary,       and    therefore    typically    not    subject   to

qualified immunity.         Id.     However, determining "what medical

treatment to provide is an act of discretion subject to official

immunity."     Graham v. Cobb Cnty., 730 S.E.2d 439, 443-44 (Ga. Ct.




                                       25
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 26 of 49



App.    2012)   (citing      Howard,    521     S.E.2d     at   66)    (emphasis   in

original).

       Plaintiff s       allegations     involve     the    Medical     Defendants'

determination of what treatment to provide.                 None of the evidence

shows the Medical Defendants ignored David Moon, only that they

did not treat him in the way Plaintiff saw fit.                 Plaintiff's claim

turns on the decisions made by the Medical Defendants, which are

discretionary        acts,   and    involve    the   use   of   medical   judgment.

^^Employees     of   a   county     sheriff's    department      are    immune   from

liability for negligent acts that are discretionary rather than

ministerial."        Schmidt v. Adams, 438 S.E.2d 659, 660 (Ga. Ct. App.

1993) (citation omitted).             Even if Plaintiff's allegations show

some negligence in David Moon's treatment, that is insufficient to

overcome official immunity because the Medical Defendants were

using their medical judgment and discretion when treating David
Moon.    Further, if there was a jail protocol requiring transfer to

a medical facility for inmates in David Moon's condition that was

ignored, there could have been a breach of a ministerial duty, but
that is not the case here.             See Brooks, 393 F. Supp. 3d at 1170

(finding jail officials not entitled to official immunity because

defendants breached a ministerial duty by failing to provide care

that they are obligated to provide).                     The treatment Defendant

Williams chose, and Defendant Terry carried out, was a judgment

call    in   line     with   jail    protocols.       Ultimately,       the   Medical


                                          26
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 27 of 49



Defendants     used their discretion       to determine    how to treat   David


Moon, and after treating withdrawal cases in the past, this is a

decision in line with the Medical Defendants' responsibilities.

The    Court   is   satisfied   these   decisions   meet   the   definition   of

discretionary acts, entitling the Medical Defendants to official

immunity as to Plaintiff's Georgia medical malpractice claims.

B. Sheriff Defendants' Motion for Summary Judgment

       Plaintiff alleges the Sheriff Defendants, in their individual

capacities, exhibited deliberate indifference to David Moon's

medical     needs,    violating   his    constitutional     rights   under    the

Eighth Amendment.         (See Am. Compl., at 13-15.)              The Sheriff

Defendants move for summary judgment on Plaintiff's Section 1983

claims on the ground of qualified immunity, and also argue that as

a pre—trial detainee, David Moon was not protected by the Eighth
Amendment.      (Doc. 88, at 2.)        They also move for summary judgment

on Plaintiff's supervisory claims, alleging Plaintiff cannot prove

a causal connection between the supervisors' conduct and the

alleged violations.         (Id. at 3.)         Further, Defendant Reviere
asserts Plaintiff cannot meet his burden as to the policymaker

liability claim.        (Id. at 5.)      The Court addresses the causes of
action in turn.


        i. Application of the Eighth Amendment

        As a preliminary matter, the Sheriff Defendants assert David
Moon was not afforded the protections of the Eighth Amendment


                                         27
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 28 of 49




because    he   was a    pre-trial detainee.          (Doc. 88-2, at 7.)       In

response, Plaintiff argues David Moon was being held without bond

on a probation violation warrant and that even if he was only a

pre-trial detainee, he was still afforded the same constitutional

protections      under    the   Due   Process   Clause     of   the    Fourteenth

Amendment as other detainees.           (Doc. 95, at 12-13.)

     Plaintiff states David Moon was held at the jail pursuant to

a ^^Warrant for Arrest of Probationer issued by the Superior Court

of Lincoln County."        (Am. Compl, H 24.)         The arrest records state

David Moon was arrested for criminal trespass.              (Doc. 90-1, at 2.)

Plaintiff asserts no claims under the Fourteenth Amendment, only

under the Eighth Amendment.             In Smith v. Franklin Cnty., the

Eleventh Circuit held that the decedent, who was arrested on an

outstanding probation violation warrant and for driving without a

license, was a pre-trial detainee while in jail and therefore his

deliberate indifference claims were governed by the Due Process

Clause of the Fourteenth Amendment, not the Eighth.                   762 F. App'x

885, 887-89 (11th Cir. 2019) (citing Jackson v. West, 787 F.3d

1345, 1352 (11th Cir. 2015)). In the case of pre-trial detainees,

''Eighth    Amendment      prohibitions       against     cruel   and      unusual
punishment do not apply."             Jackson, 787 F. 3d at 1352 (citation

omitted). Nevertheless, "the minimum standard allowed by the [D]ue

[P]rocess [C]lause is the same as that allowed by the [E]ighth

[A]mendment for convicted persons."             Id.    Therefore, the Eleventh


                                         28
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 29 of 49



Circuit has ''historically [] treated convicted prisoners' Eighth

Amendment   claims   and   pretrial   detainees'   Fourteenth   Amendment

claims identically."       White v. Cochran^ No. 16-17490-G, 2017 WL

6492004, at *2 (11th Cir. Nov. 27, 2017) (citing Keith v. DeKalb

Cnty., 749 F.3d 1034, 1044 n.35 (11th Cir. 2014)).           Because the

standards are the same, and neither Plaintiff nor the Sheriff

Defendants assert sufficient facts or argument on this issue, the

Court is reluctant to resolve the suit on this simple procedural

issue.   The Court will therefore address the remainder of the

Sheriff Defendants' defenses.

     ii. Section 1983 Deliberate Indifference Claims

     As an initial matter, "[p]rison officials are entitled to

rely on the opinions, judgment and expertise of a prison medical
staff to determine a medically necessary and appropriate cause of

treatment for an inmate."        Truschke v. Chaney, No. 5:17-cv-93,

2018 WL 814579, at *5 (S.D. Ga. Feb. 9, 2018), report and
recommendation adopted, 2018 WL 1513354 (S.D. Ga. Mar. 27, 2018)

(citation omitted). ''[It] is widely held that non-medical prison
personnel are generally entitled to rely on the expertise of the
medical staff and are not required to second-guess the medical

staff's judgment regarding an inmate's care."             Id. (citations
omitted and alterations adopted); see also Keith, 749 F.3d at 1050

(finding the law does not require that prison officials ignore the
determination and recommendation of medical staff). Based on this.


                                      29
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 30 of 49




the Sheriff Defendants are protected from Plaintiff s deliberate

indifference    claims.      They    were   justified   in    following      the

treatment plan set forth by the Medical Defendants, did not just

turn   a   blind-eye   to   the   situation,   and   were    also    aware   the

treatment plan      was in line with the jail's alcohol withdrawal

protocols.      Nevertheless, the Court will address each Sheriff

Defendant's involvement with David Moon during his incarceration.

       The Sheriff Defendants argue they are entitled to qualified

immunity because they acted within their discretionary authority

at all times relevant to the suit and there was no deliberate

indifference or causation between the alleged violations and David

Moon's     death.    Plaintiff    disagrees,   claiming      the    Defendants,

collectively, were deliberately indifferent to the medical needs

of David Moon.         However, it is important to note that ''[n]o

liability arises under the Constitution for ^an official's failure
to alleviate a significant risk that he should have perceived but

did not . . .           Burnette v. Taylor, 533 F.3d 1325, 1331 (11th

Cir. 2008) (quoting Farmer, 511 U.S. 825.) Accordingly, ^^imputed
or collective knowledge cannot serve as the basis for a claim of
deliberate indifference. . . . Each individual [d]efendant must be

judged separately and on the basis of what that person knows.
Id.    (citations omitted).       The Court will therefore analyze each
Sheriff Defendant individually using the qualified immunity and

deliberate indifference standards outlined above.              Count I simply


                                      30
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 31 of 49



alleges ^'Defendants" were deliberately indifferent (Am. Compl., at

13-16), without specifying the acts of each individual, so the

Court will outline the particularized facts for each Defendant to

better   analyze     each     person's     immunity.      In     Plaintiff's

opposition,    he    more     thoroughly    addresses    each    Defendants'

involvement with David Moon, and clarifies he "does not seek to

establish his claims by virtue of collective knowledge."                (Doc.

95, at 18.)

            a. Sheriff Paul Reviere


     Defendant Reviere was the elected sheriff of Lincoln County

and responsible for running the jail.          (Am. Compl., at 2.)     He was

the final decision maker regarding the policies, supervision, and

training of jailers.        (I^)   Plaintiff alleges that by directing

others or failing to intervene. Defendant Reviere participated in

the unconstitutional conduct of the other Defendants, resulting in

David Moon receiving no medical attention. (Id. at 16.)              Further,

Plaintiff alleges Defendant Reviere was subjectively aware of

David    Moon's     serious    medical     needs   and   was     deliberately

indifferent to those needs by failing to direct his subordinates

to seek immediate medical treatment, and as a result, David Moon

suffered.     (Id. at 17.)




  It is not the duty of the Court to decipher which facts apply to which
Defendants; however, the Court must outline the facts to sufficiently
analyze each Defendant's involvement with David Moon.           See Preis, 508
F. Supp. 2d at 1068.


                                      31
     Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 32 of 49



      ''Discretionary authority includes the job-related powers and

responsibilities        that    the    public     official      has   in    the    general

fulfillment of his official duties."                Blackshear v. City of Miami

Beach,    799   F.    Supp.    2d    1338,   1344   (S.D.      Fla.   2011)   (citation

omitted).       The    acts    do    not   necessarily      require    an    element      of

choice, but "are discretionary if 'they are of a type that fell

within the employee's job responsibilities.'"                     Perkins v. City of

Creola, 713 F. Supp. 2d 1326, 1338 (S.D. Ala. 2010) (quoting

Holloman, 370 F.3d at 1265).                  Plaintiff's allegations involve

Defendant Reviere's decision making, policy making, and training

methods,     which     are     all     within     his    job-related        powers       and

responsibilities.           The Court is therefore satisfied Defendant

Riviere acted within his discretionary authority at all relevant

times.^2 Consequently, it is Plaintiff's burden to show qualified

immunity is inappropriate by illustrating that Defendant's conduct
violated a constitutional right.

       The   Court     is     satisfied      Plaintiff     proved     David       Moon   was

suffering from a serious medical need, but there are insufficient


12 In the Sheriff Defendants' motion for summary judgment, they state
"[i]t is undisputed that the Sheriff Defendants acted within their
respective discretionary authority." (Doc. 88-2, at 8 (citing Doc. 88-7
- Plaintiff's interrogatories)). Then in Plaintiff's response, he states
"defendants do not contend that they                were    not carrying out their
discretionary functions as government officials." (Doc. 95, at 15.)
But in Plaintiff's interrogatories, he stated "Plaintiff does not contend
that Defendant Brehm's acts or omissions were ministerial."                       (Doc. 88-
7,   at   2.)    The    allegations        regarding    this    distinction       are    very
inconsistent and therefore, the Court will address this factor for each
Defendant.



                                             32
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 33 of 49




facts illustrating Defendant Reviere acted with an attitude of

deliberate indifference to that need.                  The facts show     Defendant

Reviere never even saw David Moon, and imputed knowledge cannot be

the basis of a deliberate indifference claim.                    See Burnette, 533

F.3d at 1331.      Therefore, there is insufficient evidence to prove

Defendant Reviere violated David Moon's constitutional rights, and

he is entitled to qualified immunity.

           b. Captain Leighton Taylor

       Defendant   Taylor     was   a    captain   with        the   Lincoln   County

Sheriff's Office      and   responsible for        running the jail.             {Am.

Compl., at 2.) She oversaw jail administration, was a policy maker

and supervisor, and was responsible for the care, custody, and

control of inmates.         (I^)        Plaintiff alleges that by directing

others or by failing to intervene. Defendant Taylor participated

in the unconstitutional conduct of the other Defendants, resulting

in David Moon receiving no medical attention.                          (Id. at 16.)

Further, he alleges Defendant Taylor was subjectively aware of

David    Moon's     serious    medical         needs     and     was    deliberately

indifferent by failing to direct her subordinates to seek immediate

medical treatment, and as a result, David Moon suffered.                       (Id. at

17.)    Defendant Taylor was away at "school" during most of David

Moon's incarceration but did visit the jail and briefly observe

him on video surveillance before he died.                      (Doc. 90-15, at 28,

37.)



                                          33
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 34 of 49




       The Court adopts the analysis used for Defendant Reviere and

finds     Defendant      Taylor     also    acted     within      her    discretionary

authority, and Plaintiff has alleged insufficient facts to prove

a   constitutional        violation.         Therefore,         Defendant     Taylor   is

entitled to qualified immunity.

               c.   Lieutenant Jessica      Cobb


        Defendant      Cobb   was   a   lieutenant       with    the    Lincoln   County

Sheriff's      Office     and    immediate       supervisor       of    certain   jailer

Defendants.         (Am. Compl., at 2.)       Defendant Davis contacted her on

May 11, 2019 at 2:00 AM to inform her of David Moon's perilous

situation. (Id. at 11.)             Defendant Cobb told Defendant Davis there

was nothing further they could do, just to continue following the

Medical Defendants' instructions.                (Id.)    She knew Defendant Terry

had     seen    David    Moon     and     Defendant      Williams       had   prescribed

something, so she did not ignore the situation.                        (See Doc. 95-12,

SI 55.)

        The    Court    again     finds    this    Defendant       acted      within   her

discretionary authority.                She performed a job-related function

through means within her power. Although she was informed of David

Moon's condition. Plaintiff alleges no facts to show she ever saw

David Moon, or acted deliberately indifferent to his condition,

and again, imputed knowledge cannot be the basis of a deliberate

indifference claim.             See Burnette, 533 F.3d at 1331.               Therefore,




                                            34
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 35 of 49



the     evidence      does     not    prove     Defendant       Cobb     violated     a

constitutional right, and she is entitled to qualified immunity,

             d. Sergeant David Davis

       Defendant      Davis    was   a   jailer   on    duty    May    10,   2019   and

personally witnessed David Moon's delirium tremens.                      (Am. Compl.,

at 8.)    On the evening of May 10, 2019, Defendant Davis took David

Moon to the medical room to get his foot bandaged by Defendant

Terry.      (Id. at 10.)         Defendant Davis returned David Moon to

isolation,      and     even    though     David       Moon     was     unstable    and

hallucinating, he took no further action.                       (Id.)     Later that

evening. Defendant Davis took David Moon back to the medical room

to get rebandaged and again returned him to isolation without

additional medical care.             (Id. at 10-11.)

        On May 11, 2019 at 2:00 AM, Defendant Davis contacted his
supervisor.      Defendant Cobb, to inform                her    of     David   Moon s
situation.      (Id.)    He was told there was nothing more they could

do.     (Id.)   At 5:00 AM, Defendant Davis again took David Moon to

the medical room, rewrapped his foot, cleaned blood in his cell,

and returned him to isolation.              (Id.)      On the evening of May 11,

2019, Defendant Davis observed David Moon unconscious on his bunk,
continued to monitor him, and ensured                   he was still breathing

throughout that evening.             (Id. at 13.)

        Defendant      Davis     also     acted     within      his     discretionary

authority. Defendant Davis saw David Moon suffering from delirium


                                           35
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 36 of 49




tremens, reached out to his supervisor to see if there was anything

further that should be done, but was told no.                  Nothing in the

allegations show Defendant Davis was deliberately indifferent to

David Moon's condition.       In fact, he checked on David Moon numerous

times, ensured his wounds were taken care of, and questioned what

else   could   be   done.     Because   the     evidence    does   not    prove    a

constitutional      violation,   the    Court    finds     Defendant     Davis    is

entitled to qualified immunity.

            e. Officers Chris Durden, Latoya Dye, and Steve McRee

       Defendant Durden was also a jailer on duty May 10, 2019 and

personally witnessed David Moon's delirium tremens.                (Am. Compl.,

at 8.)     Defendant Durden, along with Defendant Davis, took David

Moon to the medical room on May 10, 2019 to get his toe bandaged

by Defendant Terry, and then returned him to isolation.                   (Id. at

10.)     On May 11, 2019, Defendant Durden cleaned blood from David

Moon's feet and again witnessed              his symptoms but provided no

additional care.      (Id. at 12.)       Later that morning, after David

Moon   had crawled under his cot and            was unconscious.         Defendant

Durden rebandaged his feet and directed two trustees to put David

Moon on his cot.      (Id.)

       Defendant Dye was a jailer on duty May 10, 2019 and personally

witnessed David Moon's delirium tremens.            (Id. at 8.)        During her

shift May 11, 2019, she again witnessed David Moon's delirium

tremens and did not seek medical attention.              (Id. at 11.)      She was



                                        36
     Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 37 of 49



also on the night shift May 11, 2019 and able to observe David Moon

unconscious on his bunk.         (Id. at 13.)


       Defendant McRee was also a jailer and between May 7 and May

9,     2019,    he   observed    David    Moon    hallucinating,    confused,

disoriented, and agitated.        (Id. at 7.)     On May 11, 2019, Defendant

McRee was able to observe David Moon unconscious on his bunk and

was aware he was going through alcohol withdrawal.              (Id. at 13;

Doc. 95, at 20.)

       The Court finds Defendants Durden, Dye, and McRee acted within

their discretionary authority during the alleged instances, as

they     were    performing     job-related      functions.    No    evidence

illustrates these Defendants disregarded David Moon's condition

with more than mere negligence.          In fact. Defendants Dye and McRee

saw David Moon on a very limited basis and Defendant Durden

continually checked on David Moon, tended to his toes, and ensured
he was moved to his cot.            Nothing shows these Defendants were

deliberately indifferent to David Moon's condition; therefore,

they are entitled to qualified immunity

               f. Officers Antonio Norman and Cassandra Smith

        Defendants Norman and Smith were both jailers and conducted

David Moon's medical screening when he was booked in the jail.

(Am. Compl., an 6.)          One of them recorded that David Moon was not

intoxicated or       under    the influence, did      not have any drug or

alcohol use that could cause withdrawal problems, and that he had


                                         37
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 38 of 49



never been incarcerated at the jail.            (Id.)    Between May 7 and May

9, 2019, both Defendant Norman and Defendant Smith observed David

Moon hallucinating, confused, disoriented, and agitated.               (Id. at

7.)    On May 9, 2019, Defendant Norman moved David Moon because he

had been awake for two days and was disturbing the other inmates.

(Id.)     Defendants Norman and Smith were also on duty May 9 and/or

May 10, 2019, personally witnessed David Moon's delirium tremens,

and did not seek medical transport.            (Id. at 8.)    Defendant Norman

remembers seeing David Moon going through alcohol withdrawal, but

Defendant Smith barely remembers even seeing him while he was

incarcerated.      (Doc. 95, at 22-23.)

        Defendants    Norman    and    Smith   were     performing   their   job

responsibilities by conducting David Moon's medical screening, and

therefore      were   acting    within    their     discretionary    authority.

Although the information obtained ended up being false, there is

no evidence showing these Defendants acted with more than mere

negligence.       Plaintiff alleges the jailers falsely recorded the

medical screening information but even if they did, there is no

evidence this caused David Moon's death.                The Medical Defendants

evaluated and treated David Moon when his symptoms arose, so the

medical screening was not causally tied to David Moon's death.

Therefore,      Plaintiff      has    failed   to   allege   a   constitutional

violation, and Defendant Norman and Defendant Smith are entitled

to qualified immunity.



                                         38
     Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 39 of 49



              g. Officers Aries Hunter, Harriett Brehm, Keonna Lewis,

Anastasia Knotts, and Sergeant Lisa Gartrell

      Defendant      Hunter   was    a    jailer     on    duty   May    10,   2019   and

personally witnessed David Moon's delirium tremens.                       (Am. Compl.,

at 8.)    During her shift change, she informed other jailers that

David Moon was in isolation and kicking his door.                         (Id. at 10.)

She also told Defendant Terry these were the worst withdrawals she

had ever seen.       (Doc. 90-7, at 24.)            During her morning shift on

May 11, 2019, Defendant Hunter and other jailers gave David Moon

his hydroxyzine pill and a sandwich which he never ate.                               (Am.

Compl., at 11.)

       Defendant Brehm was also a jailer and between May 7 and May

9,    2019,    she    observed      David     Moon        hallucinating,       confused,

disoriented, and agitated. (I^ at 7.)                      Defendant Brehm was also

on duty May 9 and/or May 10, 2019 and personally witnessed David
Moon's delirium tremens but did not seek medical transport.                           (^d_^

at 8.)        She was concerned about David Moon being in the jail

because ''he can't get anything to drink."                   (Doc. 90-12, at 44.)

       Defendant Lewis was also a jailer and between May 7 and May

9,    2019,    she    observed      David        Moon     hallucinating,       confused,
disoriented, and agitated.               (Am. Compl., at 7.)            Defendant Lewis

was also on duty May 9 and/or May 10, 2019 and personally witnessed

David Moon's delirium tremens but did not seek medical transport.

(Id. at 8.)



                                            39
     Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 40 of 49



       Defendant Knotts was also a jailer and between May 7 and May

9,   2019,    she     observed     David    Moon    hallucinating,    confused,

disoriented, and agitated.          (Id. at 7.)      Defendant Knotts was also

on duty May 9 and/or May 10 as well as May 11, 2019 and personally

witnessed David Moon's delirium tremens but did not seek medical

transport.    (Id. at 8, 11.)

       Defendant Gartrell was also a jailer on duty May 10, 2019 and

personally witnessed David Moon's delirium tremens but did not

seek medical transport.          (I^ at 8.)        During her morning shift on

May 11, 2019, Defendant Gartrell and other jailers gave David Moon

his hydroxyzine pill and a sandwich which he never ate.                 (Id. at

11.)     Later that day. Defendant Gartrell and Defendant Durden

directed two trustees to pick up an unconscious David Moon and put

him on his cot.        (Id. at 12.)        She knew David Moon was "missing"

the alcohol.        (Doc. 95, at 26.)

       Defendants Hunter, Brehm, Lewis, Knotts, and Gartrell were

performing job-related functions during the alleged times, and
therefore acted within their discretionary authority.                 Plaintiff

does    not   allege     any     constitutional      violations    amounting   to
deliberate     indifference,       so   these   Defendants   are    entitled   to

qualified immunity. Even though the Defendants were aware of David
Moon's alcohol withdrawal, that alone is insufficient to establish

that they were deliberate indifferent.




                                           40
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 41 of 49



               h.   Conclusion


       Based on the foregoing, the Court finds insufficient evidence

to prove any constitutional violations by the Sheriff Defendants.

Therefore, each of the Sheriff Defendants is entitled to qualified

immunity.

       Plaintiff asserts Eleventh Circuit precedent does not permit

the    Court     to    reach    this     outcome,      but   the    Court     disagrees.

Primarily, he relies on four cases which the Court will briefly

address.       In Lancaster, and in Patel, which overruled part of

Lancaster, the facts are distinguishable from this case.                              In

Lancaster, the inmate's wife told the jailers that he had recently

been hospitalized for seizures due to alcohol withdrawals, so they

were on clear notice of an underlying condition and the fact he

might seize at any given time.                     116 F.3d at 1421-22.         Although
David     Moon      was     known   as   a   heavy    alcohol      drinker,    that   was

insufficient to put the Defendants on notice of any underlying or

life-threatening side effects.               Further, in Lancaster there was no

medical staff at the jail responsible for monitoring the inmates,

so it is feasible the jailers were under stricter scrutiny for

their supervision.              Id.      In Patel, the Court found qualified
immunity did not apply because the officers did nothing. 969 F.3d
at 1191.       The Court explained that it was "not a case in which a

law-enforcement officer provided inadequate aid" but rather, he

did nothing.          Id.    The facts again do not align with David Moon's


                                              41
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 42 of 49



treatment, because in Patel they flatly ignored the inmate and

David   Moon    was   not   flatly   ignored.    Similarly,    in   Harper   v.

Lawrence    Cnty., no treatment         was provided for   an inmate    going

through alcohol withdrawal who informed them he had a history of

seizures.      592 F.3d 1227, 1234 (llth Cir. 2010).       Once again, there

was no medical team providing treatment or instructions, simply

the jail staff discussing among themselves what to do, and never

acting.     Id. at 1235.     Further, Morrison v. Washington Cnty., 700

F.2d 678 (llth Cir. 1983) presents very different issues because

it involved      an    inmate erroneously released from the           hospital

without a treatment plan and placed in a jail cell without proper

medical supervision.         This is dissimilar to the facts at issue
because David Moon was never hospitalized or forgotten.               He had a

treatment plan, in line with the jail protocols, and was monitored
accordingly.          In Harper, the Eleventh Circuit discussed how
"Morrison clearly established that sheriffs and jailers cannot

place or keep a chronic alcoholic in jail without any medical
supejTvisionf when the defendants are aware that the alcoholic is
suffering from a severe form of alcohol withdrawal." Harper, 592
F.3d at 1236 (citations omitted) (emphasis added).             However, David

Moon    was     receiving     medical     supervision   from    the    Medical
Defendants, so the facts of Morrison do not align.             Plaintiff also

cites the Fifth Circuit's decision in Fielder v. Bosshard for

finding deliberate indifference when sheriff and jail officials


                                         42
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 43 of 49




refused   medical treatment for alcohol       withdrawal.   590   F.2d   105


(5th Cir. 1979).      Once again, this can be differentiated because

the Sheriff Defendants did not "wait" to give medical care to David

Moon, they simply relied on the care given by Defendants Williams

and Terry, in line with jail protocols.             (Doc. 88-2, at 14.)

Therefore, none of the cases Plaintiff cites are properly applied

to this case.


       iii. Supervisory Liability Claim

       Plaintiff alleges Defendants Reviere, Cobb, and Taylor (the

"Supervisor      Defendants")   participated in the      unconstitutional

conduct of the      other   Defendants which    resulted in   David Moon

receiving no medical attention as required by clearly established

law.    (Am. Compi., at 16.)        Further, he alleges the Supervisor
Defendants were subjectively aware of David Moon's serious medical

needs and were deliberately indifferent to his needs by failing to

direct their subordinates to seek immediate medical treatment and

as a result, David Moon suffered.           Plaintiff also alleges they
were aware of, and condoned, a wide—spread practice of failing to
conduct proper medical screenings, failing to treat alcohol
withdrawal as a medical emergency, and failing to train jailers

that delirium tremens is a "life-threatening serious medical need

which     were   moving   forces   behind   David   Moon's constitutional
deprivations.      (Id. at 17.)




                                      43
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 44 of 49



            a. Supervisory Liability Standard

       Supervisory liability under Section 1983 involves the same

qualified    immunity        analysis        used       for    personal      participation

claims.     First, the Court must determine if there was a violation

of a     constitutional right and                then    whether     those    rights    were

clearly established.            Typically, ''supervisory officials are not []

liable    under     §    1983    for   the       unconstitutional         acts   of    their

subordinates on the basis of                 respondeat superior or              vicarious

liability."       Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir.

1999) (citation and internal quotation marks omitted); accord

Stallworth     v.       Wilkins,    802     F.     App'x       435   (11th    Cir.    2020).

Supervisory       liability        occurs     when       the    defendant "personally
participates in the unconstitutional conduct or there is a causal
connection between such conduct and the defendant's actions.

Harper, 592 F.3d at 1236.

       To establish a causal connection. Plaintiff must show either:

(1) "a history of widespread abuse put[] the responsible supervisor
on notice of the need to correct the alleged [constitutional]

deprivation, and he fail[ed] to do so," (2) "a supervisor's custom
or policy result[ed] in deliberate indifference to constitutional
rights," or (3) "facts support an inference that the supervisor
directed the subordinates to act unlawfully or knew that the

subordinates would act unlawfully and failed to stop them from

doing so." Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003),


                                              44
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 45 of 49



abrogated in part on other grounds by Randall v. Scott, 610 F.3d

701 (11th Cir. 2010) (quoting Gonzalez^ 325 F.3d at 1234-45 (11th

Cir. 2003)) (internal quotation marks omitted).                   "The deprivations

that   constitute       widespread      abuse      sufficient       to    notify    the

supervising official must be obvious, flagrant, rampant and of

continued duration, rather than isolated occurrences.''                      Hartley,

193 F.3d at 1269 (citing Brown v. Crawford, 906 F.2d 667, 671 (11th

Cir. 1990)).       "The standard by which a supervisor is held liable

in [his] individual capacity for the actions of a subordinate is

extremely rigorous."         Cottone, at 1360-61 (quoting Gonzalez, 325

F.3d at 1234) (alterations in original),

            b. Analysis

       The Supervisor Defendants argue that Plaintiff cannot prove:

(1) they personally participated in any alleged constitutional
violation, (2) there was a policy that resulted in deliberate

indifference, (3) any supervisor directed the unlawful action or

knowingly failed to prevent it, or (4) that a history of widespread
abuse put them on notice of an alleged deprivation they failed to
correct.        Plaintiff asserts Defendants Cobb and Taylor personally

participated in the constitutional                     violations and        Defendant
Reviere     was    aware    of   the   unconstitutional           policies   used   for

detoxing inmates.          (Doc. 95, at 31-32.)

       As   a     preliminary    matter,        when   it   has    been   found     that
subordinates did not participate in unconstitutional conduct, it


                                           45
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 46 of 49



is improper for supervisors to be held liable.                        See Mitchell v.

McKeithen^     672 F. App'x 900, 903-904 (llth Cir. 2016) (finding

supervisor cannot be held liable when court found subordinate did

not    violate     constitutional      rights).          Since       the    Court   found

Plaintiff did not prove any constitutional violations sufficient

to overcome the Sheriff Defendants' qualified immunity, there is

no    unconstitutional       conduct   for      which    to    hold       the   Supervisor

Defendants liable.


        Nevertheless,    Plaintiff     alleges      the       Supervisor        Defendants

failed to direct their subordinates to seek out immediate medical

treatment and ^^condoned a wide-spread practice in the jail of

failing to conduct proper medical screenings, failing to treat

alcohol withdrawal as a medical emergency, and failing to train

jailers that delirium tremens is a life-threatening serious
medical need."        (Am. Compl., I'S. 73, 75.)               However, no evidence

supports these conclusory allegations.                        There is no evidence
showing any alleged ''wide-spread practices" existed in the jail.
As far as the evidence illustrates, David Moon was the first

alcohol withdrawal death in the jail, and there are no other

allegations of improper medical screenings or situations involving
delirium tremens and jailers being ill-prepared. As stated above,

an isolated occurrence is not enough to constitute wide-spread

abuse.       See    Brown,    906   F.2d     at   671.         For    a    policy to be

unconstitutional, it must be found that "no set of circumstances


                                           46
      Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 47 of 49



exists under which the [policy] would be valid."           United States v.

Salerno, 481 U.S. 739, 745 (1987).          Here, no circumstances, other

than that of David Moon, even suggest there was an unconstitutional

policy;     the   facts   therefore   support   finding   a    valid     policy.

Plaintiff presents an isolated occurrence of alcohol withdrawal

and delirium tremens gone wrong, which is insufficient to establish

a    history of widespread abuse.           Further, no facts support an

inference      that    the    Supervisor     Defendants       directed     their

subordinates to act unlawfully or knew that the subordinates would

act unlawfully and failed to stop them.           The evidence proves the

Supervisor Defendants were satisfied the Medical Defendants were

treating David Moon, and there was nothing further to be done.
    [S]upervisory officials are entitled to rely on medical judgments

made by medical professionals responsible for prisoner care."
Williams v. Limestone Cnty., 198 F. App'x 893, 897 (11th Cir. 2006)

(citation omitted).          Therefore, the Supervisor Defendants were

within their rights to trust the Medical Defendants in this
instance and are therefore entitled to summary judgment.

        iv. Policymaker Liability Claim

        Plaintiff alleges an additional claim that Defendant Reviere

initiated or maintained a policy or practice whereby inmates

suffering from alcohol withdrawal would simply be observed or held
for observation without obtaining medical care, disregarding the

seriousness of the medical need.             (Am. Compl., at 18—19.)          He


                                       47
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 48 of 49



asserts that by maintaining this policy, regardless of the extent

of their symptoms, Defendant Reviere was deliberately indifferent

to David Moon's serious medical needs.        (Id.)   This is simply an

additional supervisory liability claim, which as discussed above,

is not factually supported.

     Plaintiff alleges insufficient facts to prove a facially

unconstitutional policy.      He simply offers conclusory language,

deprived of factual support, to say Defendant Reviere maintained

various policies that deprived David Moon of his civil rights.

See Marsh v. Butler Cnty., 268 F.3d 1014, 1036, abrogated in part

by Abella v. Rodriguez, 824 F. App'x 918 (11th Cir. 2020) (finding
no policymaker liability when no facts show sheriff knew the policy
posed a sufficiently substantial risk of serious harm to inmates).
''An official cannot be held liable just for instituting a facially

constitutional policy."     Id. (citation omitted).       To be facially
unconstitutional, it must be found that "no set of circumstances

exists under which the [policy] would be valid."            Salerno, 481

U.S. at 745.    "Normally[,] random acts or isolated incidents are

insufficient to establish a custom or policy."          Depew v. City of

St. Marys, 787 F.2d 1496, 1499 (11th Cir. 1986) (citation omitted).

As supported by the facts in this case, David Moon was the first
inmate to die from alcohol withdrawal and although unfortunate,

there is insufficient evidence to prove there is a policy that

facially deprives inmates of their civil rights.            Based on the


                                    48
   Case 1:19-cv-00217-JRH-BKE Document 100 Filed 08/19/21 Page 49 of 49



foregoing. Defendant Reviere is entitled to summary judgment in

his favor as to the policymaker liability claim.




                             IV. CONCLUSION


     For the foregoing      reasons, IT IS HEREBY         ORDERED     that the

Medical Defendants' motion for summary judgment (Doc. 84) and the

Sheriff    Defendants'   motion   for   summary    judgment   (Doc.   88)   are

GRANTED.     The Clerk is DIRECTED           to ENTER JUDGMENT in favor of

Defendants, TERMINATE all other pending motions, if any, and CLOSE

this case.


     ORDER ENTERED at Augusta, Georgia, this                  day of August,

2021.




                                    j. ran^a1--hall, /chief judge
                                    UNITED ^ATES DISTRICT COURT
                                    ^SOUTHERN DISTRICT OF GEORGIA




                                        49
